Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 33 and 40 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Blong et al. (US 2016/0366203), of record.

Regarding claim 33, Blong discloses a method, comprising:
presenting first audiovisual content to a first viewer (See Fig 4 and  [0017] [0034] media playback device receiving media content and initiating playback);
during the presentation of the first audiovisual content to the first viewer:

in response to the detection of the reaction of the first viewer:
determining a timestamp associated with the first audiovisual content when the reaction was detected (See [0039] determining a start and end time of a segment for capturing a reaction of a user.  See [0049] reaction monitoring system may determine when to capture information based on a user’s facial expression.  Specified time reads on a timestamp, i.e., Fig 7A start time and stop time.);
generating second audiovisual content of the first viewer; and
associating a beginning of the second audiovisual content with the timestamp;
presenting the first audiovisual content to a second viewer; and during the presentation of the first audiovisual content to the second viewer:
analyzing the first audiovisual content to identify the timestamp (See [0065-0066] synchronizing the segment of media content with video of the first users reactions, i.e., a generated second a/v content); and
in response to identifying the timestamp, presenting the second audiovisual content to the second viewer (See Fig 1 and 5D presenting the user reactions simultaneously with the first audio visual content. See [0077-0078] capturing the audio and video reaction of users and presenting the reactions simultaneously with the content at the corresponding times).


receive first audiovisual content from a server computer; present the first audiovisual content a first viewer; and during the presentation of the first audiovisual content to the first viewer: analyze the first audiovisual content to identify a capture-reaction flag to initiate generation of second audiovisual content of the first viewer (See [0034] [0037-0039] trigger for user reaction capture is identified and a user reaction is captured);
in response to identifying the capture-reaction flag, utilize a microphone and a camera to generate the second audiovisual content of the first viewer without input from the first viewer; provide the second audiovisual content to the server computer to be provided to other computing systems (See [0076-0077] capturing users reactions to triggered segments using a video and audio recorder and storing the linked content);
analyze the first audiovisual content to identify a reaction-presentation flag to initiate presentation of third audiovisual content to the first viewer, the third audiovisual content being generated during presentation of the first audiovisual content to a second viewer (See [0039] trigger to capture may be generated by another user who has previously viewed the media content and/or has shared the media.  The trigger to capture reads on a trigger to present as well when the mode is a simultaneously capture and present as suggested for Fig 5D and [0078]);
in response to identifying the reaction-presentation flag, request the third audiovisual content from the server computer; and in response to receiving the third audiovisual content, .


Allowable Subject Matter
Claims 1-32 and 41 allowed.
Claims 34-39 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for allowance:
The prior art fails to disclose or fairly suggest, alone or in combination, all of the features of independent claims 1, 17 and 41 and of dependent claims 34-36.

Blong et al. (US 2016/0366203) is considered the closest prior art reference and with respect to claims 1 and 41 discloses  that it was known to receiving first audiovisual content (See Fig 4 and  [0017] [0034] media playback device receiving media content and initiating playback);
analyze the first audiovisual content to identify a moment-of-interest (See Fig 4 and [0039] a trigger signal explicitly identifying a segment of media content during which a user reaction is to be captured.);

 and receiving, from the first viewer computer device, a second audiovisual content of the reaction of the first viewer captured during presentation of the moment-of-interest associated with the capture-reaction flag to the first viewer; and
providing the second audiovisual content to a second viewer computer device to present a combination of the second audiovisual content along with the first audiovisual content to a second viewer of the second viewer computer device (See [0077-0078] recording  user reactions and providing the linked reactions to a plurality of users with the first content in a large window and the user reactions in a small window to share users reactions with other users).

With respect to claim 1 Blong fails to disclose: 
receiving, from the first viewer computing device, information identifying the first audiovisual content;
in response to receiving the information identifying the first audiovisual content, providing the capture-reaction flag to the first viewer computer device to capture a reaction of a first viewer of the first viewer computer device;
receiving, from the first viewer computer device, a second audiovisual content of the reaction of the first viewer captured during presentation of the moment-of-interest associated with the capture-reaction flag to the first viewer.


In response to identifying the moment-of-interest, modifying the first data stream to include a capture-reaction flag indicating a start of the moment-of-interest; and
providing the modified first data stream to a first viewer computer device to present the first audio visual content to a first viewer of the first viewer computer device.

With respect to claim 36, Blong fails to disclose determining that a presentation of the third audiovisual content to the second viewer at least partially overlaps the presentation of the second audiovisual content to the second viewer;
determining that one of the third audiovisual content and the second audiovisual content has a higher priority and one has a lower priority; and
presenting the higher priority audiovisual content to the second viewer in an unmuted state and presenting the lower priority audiovisual content to the second viewer in a muted state.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Dang et al. (US 10,045,077), of record, discloses techniques for obtaining a reaction of an individual to content and outputting the reaction with the content to other individuals.  The techniques include obtaining reactions from one or more individuals and providing the one or more reactions and the content to be output at the same time to one or more other individuals. 

Strickland et al. (US 2017/0099520) discloses a video-platform server may obtain and provide context-specific metadata to remote presentation devices via an application programming interface. Context-specific metadata may include tags describing one or more assets (social-media-enhanced annotations or other such enhancements arising from viewer selections, e.g.) that are depicted in or otherwise associated with a given sequential position (a segment in a video playback, e.g.).

Herdy (US 2016/0098169) discloses an apparatus including an individual tracking module is configured to track one or more users in a plurality of video feeds of observing areas at a plurality of location. An interaction module is configured to detect an action gesture by a first user directed at a video feed of a second user presented on the electronic display. The action gesture is intended to trigger one or more sensors associated with the second user.

Benedetto (US 2019/0244639) discloses a method including receiving a video file for video content and receiving spectator reaction data related to reactions generated by spectators while viewing the video content. The method includes processing the spectator reaction data to identify video time slices from the video content that correspond to segments of interest of the video content. The method includes processing a music track to identify .


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FERNANDO ALCON whose telephone number is (571)270-5668.  The examiner can normally be reached on Monday-Friday, 9:00am-7:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Pendleton can be reached on (571)272-7527.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



FERNANDO . ALCON
Examiner
Art Unit 2425



/FERNANDO ALCON/             Primary Examiner, Art Unit 2425